Citation Nr: 0422217	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-08 800	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for shrapnel wound residuals of the right posterior 
trapezius area (Muscle Group I).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active service in the United States Army 
from February 1951 to November 1952.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri that awarded a 30 
percent rating for the appellant's post-traumatic stress 
disorder (PTSD) disability and a 10 percent evaluation for 
his right posterior trapezius area shrapnel wound residuals.

As suggested above, the veteran has appealed from rating 
decisions that awarded service connection for PTSD and right 
posterior trapezius area disabilities and assigned 30 percent 
and 10 percent ratings, respectively.  As such, the guidance 
of Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.  The Board has therefore listed the issues on 
the title page as ones of entitlement to higher initial 
ratings.

In March 2004, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b).  A transcript of that hearing has been 
associated with the claims file.

The appellant submitted additional medical evidence 
concerning his claims at his March 2004 Board hearing.  He 
also provided a written waiver of review of that evidence by 
the agency of original jurisdiction and therefore referral to 
the RO of evidence received directly by the Board is not 
required.  In any case, since the matter is being remanded, 
the RO will nevertheless have the opportunity to consider the 
evidence submitted to the Board by the appellant in March 
2004.

By a February 2000 rating decision, service connection was 
granted for arthritis of the thoracic spine.  A 10 percent 
rating was assigned, and the RO treated this award as a 
partial grant of the higher rating sought by the veteran on 
appeal.  There has been no appeal of this thoracic spine 
rating.  Consequently, the shrapnel wound residuals 
contemplated by the issue on appeal does not include 
arthritis of the thoracic spine.  Rather, the RO has 
indicated that the shrapnel wound issue on appeal is based on 
muscle injury to Muscle Group I.  The veteran has not 
expressed disagreement with this characterization.


REMAND

There has been a significant change in the law during the 
pendency of the shrapnel wound appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 
2100 (2000).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty-to-assist provisions contained in the new 
law.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  The Board initially notes 
that the record of the appellant's treatment at private 
facilities appears to be incomplete.  A psychiatric 
evaluation, dated in February 2000, indicates the appellant 
was in receipt of mental health services from a therapist at 
the Community Counseling Center.  However, no Community 
Counseling Center records other than the report of the 
February 2000 psychiatric evaluation have been associated 
with the claims file.  As such, the VA is on notice of 
records that may be probative to the claim.  These records 
should therefore be obtained.

The appellant has also received treatment at VA medical 
facilities.  The RO should obtain and associate with the 
claims file all records not currently in evidence from all VA 
physicians and facilities from which the appellant has 
received treatment for his PTSD and shrapnel wound.

In addition, the RO did not address the evidence of record 
regarding the GAF scores assigned for the appellant's 
psychiatric condition between 1998 and 2004.  See e.g., 
Richard v. Brown, 9 Vet. App. 266 (1996) (a GAF score of 50 
indicates serious impairment).  The appellant's decrease in 
GAF from 80 in 1999, to 52 in 2002, should be addressed.  See 
Bowling v. Principi, 15 Vet. App. 1 (2001).

Turning to the right posterior trapezius area disability, the 
November 1998 VA medical examiner did note that the 
appellant's shrapnel wound scar on the posterior right 
shoulder demonstrated tenderness on palpation and that the 
appellant complained of discomfort in that area.  
Consideration of these factors is not reflected in the 
adjudication of the claim to this point.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
separate ratings may be for assignment where there are 
different functional impairments.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  In this case, consideration of a 
separate compensable rating for the scarring of the right 
posterior trapezius area due to shrapnel is indicated as part 
of the right posterior trapezius issue on appeal.

Furthermore, the Court has indicated that consideration may 
be given to assigning ratings based on functional limitations 
due to pain (See 38 C.F.R. §§ 4.40, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995)).  However, review of the medical 
evidence of record reveals that the range of motion of the 
right shoulder and functional losses caused by aches and pain 
complained of by the veteran were not delineated by the 
November 1998 VA examiner.

In addition, the Board notes that a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  The Court has held that the term "disability" as 
used in 38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. 
§ 3.310(a) should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  The appellant contends that, as a 
result of his service-connected right posterior trapezius 
area shrapnel wound, he now suffers from a neurologic 
disorder.  There is no medical opinion of record that 
indicates whether the appellant is currently suffering from 
any neurologic disorder of the right posterior trapezius 
area/upper extremity that is etiologically, either indirectly 
by aggravation, or directly by nerve impingement by the 
retained metal fragments, related to the service-connected 
right posterior trapezius area disability.  In addition, 
consideration of the factors discussed in the Allen case is 
not reflected in the rating decision.

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claims on appeal and to afford 
full procedural due process, the case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  In particular, the RO should 
notify the veteran of the information and 
evidence yet needed to substantiate his 
claims and of what part of such evidence 
he should obtain and what part the RO 
will yet attempt to obtain on his behalf.  
He should also be told to provide any 
evidence in his possession pertinent to 
his claims on appeal.  38 C.F.R. § 3.159 
(2003).

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for any 
right posterior trapezius area/upper 
extremity or PTSD since 1998, not already 
provided.  After obtaining the 
appropriate signed authorizations from 
the appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claims on appeal.  
In particular, the records of treatment 
at the Community Counseling Center should 
be sought.  All correspondence, as well 
as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

3.  After the above development is 
completed, the RO should arrange to have 
the appellant examined in order to 
determine the current status of his right 
posterior trapezius area disability, 
including any scarring and any joint 
(other than the thoracic spine), muscle 
or neurologic impairment due to that 
disability.  The claims file must be made 
available to the examiners for review in 
connection with the examination.  All 
appropriate tests should be conducted and 
the examiners should review the results 
of any testing prior to completion of the 
reports.  The examiners should comment on 
the nature and extent of any disorder and 
describe all current right shoulder and 
arm pathology due to the service-
connected wound.  The examiners should 
describe all findings and to what extent, 
if any, the appellant has degenerative 
changes or reduced function in the right 
trapezius area due to his service-
connected disability.

The effect of pain on the functioning of 
the right upper extremity should be 
discussed and an assessment made as to 
the degree of impairment caused by any 
shrapnel wound residuals on the 
appellant's ability to perform normal 
activities.  The examiners should note 
the range of motion for the right 
shoulder in degrees.  The examiners 
should describe to what extent, if any, 
the appellant has a right posterior 
trapezius area deformity, degenerative 
changes, swelling, instability or 
dislocation of the right shoulder, an 
altered grip or reduced function in the 
upper right extremity.  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiners should be requested to describe 
whether any reported pain significantly 
limits the function of the appellant's 
right posterior trapezius area during 
flare-ups or when the shoulder is used 
repeatedly.  Any limitation of shoulder 
function must be clearly identified and 
expressed in degrees of limitation beyond 
that shown on examination.  If there is 
no pain, no limitation of motion and/or 
no limitation of function, such facts 
must be noted in the report.  

Special attention should be given to the 
presence or absence of degenerative 
changes or pain, any limitation of 
motion, loss of sensation, instability, 
weakness, or interference with grip, as 
well as pain and/or swelling on use.  The 
examiners should clearly identify whether 
and which symptomatology, if any, can be 
associated with the shrapnel wound(s).  
In addition, the examiners are requested 
to specify whether any of the painful 
motion of the right upper extremity that 
is clinically elicited is due to causes 
other than the service-connected right 
posterior trapezius area disability.

Specific findings should be made with 
respect to the location, size and shape 
of scarring of the right posterior 
trapezius area, with a detailed 
description of any associated pain or 
tenderness as well as the presence of any 
disfigurement or any limitations caused 
by any adhesions or nerve impairment.  
All findings should be set forth in 
detail.

The orthopedic examiner should identify 
the presence of retained metal fragments 
in the right posterior trapezius area 
and, if possible, identify the track or 
path each fragment traveled from its 
point of entry.  In particular, the 
examiner should identify the particular 
muscle(s) involved and explain how the 
retained metal fragments have affected 
the functioning of each identified 
muscle.

The neurology examiner should fully 
describe the extent and severity of any 
currently manifested neurologic pathology 
of the right upper extremity.  The 
neurologist should identify the 
particular nerve(s) in the right 
posterior trapezius area, if any, 
affected by the retained metal fragments.  
In particular, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that any such diagnosed 
condition is attributable to the service-
connected shrapnel wound.

4.  After the above development is 
completed, the RO should arrange to have 
the appellant examined by a psychiatrist 
in order to determine the current status 
of his PTSD disability.  Based upon the 
review of the record and the examination 
results, the psychiatrist should provide 
a Global Assessment of Functioning (GAF) 
Score indicating the level of impairment 
produced by the service-connected PTSD.  
It is imperative that the psychiatrist 
also provide a definition of the GAF 
score assigned.  

5.  Upon receipt of the VA examination 
reports, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA examiner(s) for 
corrections or additions.

6.  Thereafter, the RO should 
readjudicate these claims.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The RO 
should specifically discuss all pertinent 
Diagnostic Codes addressing the 
functional impairment(s) related to the 
right posterior trapezius area 
disability, as well as the Court's 
holdings in Allen v. Brown, DeLuca v. 
Brown, and Esteban v. Brown, supra.  
Consideration should be given to the 
possibility of a separate rating for 
scarring, paralysis of the radicular or 
other nerves (Diagnostic Codes 8510-
8713), and traumatic arthritis 
(Diagnostic Code 5010) other than that 
affecting the thoracic spine.  
Appropriate time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

